Citation Nr: 0204311	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  96-13 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
January 1973 to January 1976.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a November 
1995 rating decision by the Winston-Salem, North Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which declined to reopen the claim of service 
connection for tinnitus.  In January 1997, a Travel Board 
hearing was held at the RO before the undersigned.  In 
January 1998, the Board reopened the claim and remanded it 
for further development.  In February 2001, the Board 
remanded the case again for consideration and development in 
light of the passage of the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001)).


FINDING OF FACT

Medical evidence establishes that the veteran's tinnitus is 
in part, at least as likely as not, due to noise exposure 
during his military service.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
The claim has been considered on the merits.  The June 2001 
notice to the veteran regarding the VCAA outlined what was 
needed to prevail in a claim of service connection on the 
merits.  The record includes some service medical records, VA 
treatment and hospitalization records, and private treatment 
records.  Following the January 1998 Board remand, the RO 
conducted an exhaustive search to locate all available 
records, including a missing separation examination report.  
All available records were obtained.  No outstanding evidence 
has been identified.  The veteran has been notified of the 
applicable laws and regulations.  Discussions in the rating 
decision, statement of the case, and supplemental statement 
of the case have informed him what he needs to establish 
entitlement to the benefit sought and what evidence VA has 
obtained.  Where, as here, there has been substantial 
compliance with the VCAA and the implementing regulations, a 
remand for further review in light of the VCAA and 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The 
veteran is not prejudiced by the Board addressing the claim 
based on the current record.  Bernard v. Brown, 4 Vet. 
App. 384 (1994).

Factual Background

The veteran's military occupational specialty (MOS) was motor 
transportation operator.

Service medical records reveal no complaints of, treatment 
for, or diagnoses related to tinnitus.  An induction 
examination in January 1973 showed some hearing loss. 
Tinnitus was not reported.  The report of the separation 
examination is not of record.  A December 1975 disposition 
form noted a separation physical was scheduled in December 
1975.

An August 1983 private audiological evaluation noted a seven 
year history of decreased hearing, and "noises in ears."

VA hospitalization and outpatient treatment reports from 
November 1983 to April 1989 show the veteran was treated for 
tinnitus and hearing loss, among other disorders.  In 
February 1984, he gave a seven-year history of bilateral 
progressive hearing loss with tinnitus.  He denied having had 
vertigo.  Mild to moderate bilateral conductive hearing loss 
was diagnosed.  In March 1984, he underwent a left 
exploratory tympanotomy and a left stapedectomy was 
performed. Bilateral otosclerosis was diagnosed.  In April 
1984, it was noted his hearing had improved and tinnitus had 
resolved.  In April 1985, he underwent a left revision 
stapedectomy for purulent fistula.

A treatment report from McPherson Hospital in December 1985 
notes the veteran complained of having problems with his 
balance.

Correspondence from the National Personnel Records Center 
(NPRC) in March 1986 notes that they sent an attached 
separation document and medical records to the Winston-Salem, 
North Carolina RO.  The separation document was not attached 
to the NPRC letter.  

On March 1992 audiological evaluation the veteran reported 
hearing problems since 1981, and constant tinnitus.  A 1995 
report did not mention tinnitus, but did find bilateral 
sensorineural hearing loss.

Lay statements from three servicemen received in July 1995 
attest to the fact that they have known the veteran since 
1973, when he was stationed in Charleston, South Carolina, 
and that he had sought treatment for hearing problems in 
service.

At a hearing in September 1997, the veteran testified that in 
1975 he went through a military drug rehabilitation program.  
He stated that he later went AWOL for 30 days.  He testified 
that during this period, he was informed of his hearing 
problems on a separation examination that was conducted at 
Fort Bragg.  He was unsure as to whether his service medical 
records were transferred to a drug center.  He testified that 
he has tried to obtain these records, with no success.  In 
August 1998, the veteran reported that he had personally gone 
to the site of his drug rehabilitation treatment and was told 
that his records, although present, were "sealed" and 
unavailable.  In August 2000, the NPRC, in response to an RO 
request for service medical records from the drug treatment 
program, reiterated its March 1992 response.  No records 
pertaining to the veteran were located at the hospital where 
he underwent his drug treatment in 1975. 

On October 2001 VA examination, the veteran complained of 
hearing loss and ringing in his ears, which first occurred in 
1975.  His bilateral tinnitus with vertigo had increased over 
the years.  A left ear stapedectomy was performed in 1981, 
with a repair in 1984.  On examination, severe vertigo was 
seen when pressure was applied to the right ear.  Bilateral 
tinnitus was diagnosed.  Severe to profound sensorineural 
hearing loss in the right ear and moderate to severe mixed 
hearing loss in the left ear were diagnosed.  The 
otolaryngologist opined that the veteran's tinnitus was, at 
least as likely as not, related to noise exposure in service.  
He also stated that it was more likely than not due to 
surgery.  He was unable to determine the exact etiology of 
the tinnitus, but both noise exposure and the surgery were 
known causes of tinnitus.

Analysis

Service connection will be granted for a disability if it is 
shown that the veteran suffers from such disability and that 
it resulted from an injury suffered or disease contracted in 
line of duty, or from aggravation in line of duty of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303. 
The veteran's MOS was motor transport officer.  In this 
capacity, he would have been exposed to noise.  The veteran 
also alleges exposure to artillery noise at Fort Bragg.  The 
available service medical records do not show any treatment 
for or complaints of tinnitus.  However, three people who 
knew the veteran in service have stated that he was having 
trouble with his hearing on active duty.  While laypersons 
are not competent to offer opinions where special medical 
knowledge is required, they may describe symptoms.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Further, 
treatment records from the early 1980's include complaints of 
tinnitus, vertigo, and hearing loss dating back to the 
veteran's active service.

Significantly, the otolaryngologist who examined the veteran 
in October 2001 found that the veteran's bilateral tinnitus 
was, at least as likely as not, due to noise exposure in 
service.  He stated that the veteran's ear surgery was more 
likely than not a cause of the tinnitus.  However, he could 
not distinguish between the two causes to determine to what 
degree the tinnitus was due to noise exposure in service.  
Both are known causes of tinnitus.

Competent (medical) evidence establishes that the veteran's 
tinnitus is both at least as likely as not due to noise 
exposure in service, and more likely than not the result of 
surgery.  In other words, there are two causes for the 
veteran's tinnitus, one being noise exposure in service.  As 
the cause of the tinnitus is tied, at least in part, to noise 
trauma in service, service connection for such disability is 
warranted.   


ORDER

Service connection for tinnitus is granted.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

